Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB1430714 (“Linsley”).
Regarding claim 1, Linsley discloses a dolly apparatus (10) for use on an assembly line (fig. 1, page 2 lines 1-17, wherein the cart is capable of transporting loads on an assembly line), the dolly apparatus comprising: a base frame (elements 13, 14, 15 & 16 of fig. 2, page 2 lines 1-17); a swing out arm (24 & 29) that is rotatably connected to the base frame by a pivot linkage (elements 21, 22, 23, 25 & 26 of fig. 2, page 2 lines 31-44). Claim 1 also recites the swing out arm biased toward an installation position by gravity. The installation position is the position of arm 24/29 illustrated in solid lines in fig. 1 with the arm located laterally outward from the base. The arm 24/29 is at least partially biased in the installation position by gravity. For example, as illustrated in figs. 1 & 6a, the downward force of gravity forces the arm 24/29 against the ground at an angle that biases the arm 24/29 in the installation position. This bias by gravity would keep the arm in the installation position even if spring 34 were removed.
Claim 1 also recites an automatic arm closing assembly that moves the swing out arm from an the installation position extending laterally beyond the base frame and into a conveying path of a vehicle body to an initial position extending longitudinally and out of the conveying path of the vehicle body. Since the arm 24/29 of Linsley extends outward from the base, it is capable of extending into a conveying path of a vehicle body. Linsley further discloses an automatic arm closing assembly 19, 35, 42, 43 that is configured to move arm 24/29 from the installation position to an initial position that extends longitudinally with respect to at least members 13 & 14 of the base, for example the initial position being the position with the wheels 30/31 against the stairs as illustrated in figs. 5a or 6b (page 2 lines 88-102 & page 2 line 126 – page 3 line 16). The initial position, such as that illustrated in fig. 6b, is capable of being out of a conveying path of a vehicle.
Linsley further teaches the automatic arm closing assembly comprising: an engagement member (42) located laterally outside the base frame (figs. 1-2); a swinging linkage (19) that is rotatably connected to the base frame (fig. 2, page 2 lines 31-44); a support rod (43) that connects the engagement member to the swinging linkage (fig. 2, page 2 lines 31-44); and a connector rod (35) that connects the swinging linkage to the pivot linkage (fig. 2, page 2 lines 31-44), the engagement member having a retracted position (position of element 42 after  and an extended position (position of element 42 illustrated in figs. 1 & 6a).
Claim 1 lastly recites the connector rod moves with rotation of the swinging linkage and rotates the pivot linkage thereby moving the swing out arm from the installation position with an outward terminal end laterally outside the base frame to the initial position with movement of the engagement member from the extended position to the retracted position. As detailed in figs. 6a-6b, movement of the engagement member 42 from the extended position to the retracted position rotates swinging linkage 19, which moves connector rod 35, thereby moving swing out arm 24/29 from the installation position illustrated in fig. 6a (i.e. with an outward terminal end laterally outside the base frame) to the initial position illustrated in fig. 6b (page 2 line 126 – page 3 line 16).
Claim 2 recites the engagement member comprises a roller. A roller is being interpreted as a cylindrical component that rotates around a central axis. One of skill will appreciate that the engagement member 42 is attached to the base via a pivot pin that allows the member 42 to rotate with respect to the base (fig. 1). The pivot pin reads on a roller.
Claim 3 recites another connector rod that extends laterally outward from the base frame and a synchronization member located at a distal end of the another connector rod. Each of rods 46 and 59 read on the another connector rod and have wheels, i.e. synchronization members, at a distal end (figs. 1-2).
Claim 4 recites the synchronization member comprises a roller. As detailed in the rejection to claim 3 above, the wheels/rollers are interpreted as the synchronization members.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Linsley as applied to claim 1 above, and further in view of USPGPub No. 2003/0066373 (“Maeguchi”).
Regarding claim 5, Linsley fails to explicitly teach the swinging linkage comprises a pair of lateral bars and a pair of longitudinal bars that are connected to the lateral bars at pivot locations, the lateral bars rotatably connected to the base frame.
However, providing linkages with differing amount of links is known. Maeguchi is directed to linkages of a robot (para. [0001]). Maeguchi teaches that a four-bar linkage, e.g. parallel linkage, is known (fig. 2, paras. [0002]-[0004]). Maeguchi teaches that the four-bar linkage can be replaced with the six-bar linkage of figs. 6 & 7 wherein movement of bar A moves bar 4 upward (paras. [0067]-[0069]). Maeguchi teaches that the linkage illustrated in figs. 6 & 7 generates less torque and generates relatively less stress on the links thereby allowing smaller and lighter links (paras. [0071]-[0074]).
In this case, Linsley teaches moving connector rod 35 by linkage 19 via rod 43. Maeguchi teaches that adding more links can reduce torque and stress on the linkage. For example, when viewing figs. 6 & 7 of Maeguchi, when interpreting rod A as analogous to rod 43 of Linsley, linkage 19 of Linsley comprising rods 1, 2, 3 & 4 of Maeguchi, and connecting rod 35 of Linsley to rod 4 of Maeguchi (these are analogous since moving rod A moves rod 4, and thus rod 35 of Linsley, within a plane), Maeguchi teaches connecting the rod 43 of Linsley to the connecting rod 35 via a four-piece linkage 1, 2, 3 & 4. Thus, there would be a reasonable expectation of success that modifying the linkage of Linsley such that the rod 43 and connector rod 35 were 
Since the connector rods 1-4 of Maeguchi comprise two rods 1 & 2 that are parallel and two other rods 3 & 4 that are capable of extending in directions not parallel to rods 1 & 2, rods 1 & 2 are interpreted as the longitudinal bars and rods 3 & 4 are interpreted as lateral bars. In addition, each of the bars 1-4 will be directly or indirectly connected to the base in a pivotable/rotatable manner.
Claim 6 recites the connector rod is connected to one of the pair of lateral bars. As detailed in the rejection to claim 5 above, the connector rod 35 of Linsley is connected to lateral bar 4 of Maeguchi.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2002/0040533 (“Jahn”) in view of USPGPub 2008/0276565 (“Rhodes”) and Linsley.
Regarding claim 7, Jahn teaches an assembly line system for assembling vehicles (paras. [0021] & [0023]), the assembly line system comprising: a conveyor (element 2 of figs. 1-3, para. [0023]) comprising a vehicle support structure comprising a column structure (elements 221, 222, 411, 412, 413 or 414) that supports a vehicle frame thereon (figs. 1-3, paras. [0023] & [0029]-[0030]). 
Jahn fails to explicitly teach a dolly apparatus for use on an assembly line. However, using dollies to transfer materials is known. Rhodes is directed to a production system for making goods in a factory on an assembly line (paras. [0003]-[0004] & [0048]). Rhodes teaches that it is known to use dollies to transfer raw materials, for example from storage to the assembly area (paras. [0004], [0006] & [0033]).
It would be obvious to modify Jahn such that vehicle parts and/or raw materials are transported to and/or from the assembly line via dollies. Both Jahn and Rhodes are directed to producing goods on an assembly line. Rhodes teaches one of skill in the art that it is known to 
Jahn et al. fail to explicitly teach the dolly apparatus comprising: [the structure of claim 1]. However, this would have been obvious in view of Linsley. Linsley teaches a dolly capable of securely transporting loads with a lifting platform and straps (page 2 lines 50-61). As detailed in the rejection of claim 1 above, Linsley teaches all the structure of claim 1. 
In this case, Jahn et al. teach an assembly line that utilizes dollies to transport at least raw material. However, Jahn et al. is silent as to the structure of the dollies. Linsley discloses a dolly that can securely hold loads thereon via straps. It would be predictable that utilizing the dolly of Linsley will enable raw material to be transported on assembly lines more securely than with dollies not having strapping mechanisms. As such, it would be obvious to modify Jahn et al. to transport raw materials on dollies having the structure as taught by Linsley.
Claim 7 lastly recites the connector rod moves with rotation of the swinging linkage and rotates the pivot linkage thereby moving the swing out arm from the installation position to the initial position with movement of the engagement member from the extended position to the retracted position as the engagement member engages the column structure. As detailed in figs. 6a-6b of Linsley, movement of the engagement member 42 from the extended position to the retracted position rotates swinging linkage 19, which moves connector rod 35, thereby moving swing out arm 24/29 from the installation position illustrated in fig. 6a (i.e. with an outward terminal end laterally outside the base frame) to the initial position illustrated in fig. 6b (Linsley, page 2 line 126 – page 3 line 16). In addition, since engagement member 35 extends outward from the frame of the dolly, the engagement member is capable of moving from the extended position to the retracted position when any component applies force to the engagement member, including the column structure.
Claim 8 recites the engagement member comprises a roller. A roller is being interpreted as a cylindrical component that rotates around a central axis. One of skill will appreciate that the engagement member 42 of Linsley is attached to the base via a pivot pin that allows the member 42 to rotate with respect to the base (Linsley, fig. 1). The pivot pin reads on a roller.
Regarding claim 9, Jahn et al. further teaches another connector rod that extends laterally outward from the base frame and a synchronization member located at a distal end of the another connector rod. Each of rods 46 and 59 of Linsley read on the another connector rod and have wheels, i.e. synchronization members, at a distal end (Linsley, figs. 1-2). Claim 9 further recites the synchronization member located to engage the column structure. The wheels of the dolly of Jahn et al. are laterally spaced from the frame thus are capable of engaging/contacting components in the surrounding environment, including the column structure.
Regarding claim 10, Jahn et al. further teaches the synchronization member comprises a roller (As detailed in the rejection to claim 9 above, the wheels/rollers are interpreted as the synchronization members).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jahn et al. as applied to claim 7 above, and further in view of Maeguchi.
Regarding claim 11, Jahn et al. fail to explicitly teach the swinging linkage comprises a pair of lateral bars and a pair of longitudinal bars that are connected to the lateral bars at pivot locations, the lateral bars rotatably connected to the base frame.
However, providing linkages with differing amount of links is known. Maeguchi is directed to linkages of a robot (para. [0001]). Maeguchi teaches that a four-bar linkage, e.g. parallel linkage, is known (fig. 2, paras. [0002]-[0004]). Maeguchi teaches that the four-bar linkage can be replaced with the six-bar linkage of figs. 6 & 7 wherein movement of bar A moves bar 4 upward (paras. [0067]-[0069]). Maeguchi teaches that the linkage illustrated in figs. 6 & 7 generates less torque and generates relatively less stress on the links thereby allowing smaller and lighter links (paras. [0071]-[0074]).
In this case, Linsley teaches moving connector rod 35 by linkage 19 via rod 43. Maeguchi teaches that adding more links can reduce torque and stress on the linkage. For example, when viewing figs. 6 & 7 of Maeguchi, when interpreting rod A as analogous to rod 43 of Linsley, linkage 19 of Linsley comprising rods 1, 2, 3 & 4 of Maeguchi, and connecting rod 35 of Linsley to rod 4 of Maeguchi (these are analogous since moving rod A moves rod 4, and thus rod 35 of Linsley, within a plane), Maeguchi teaches connecting the rod 43 of Linsley to the connecting 
Since the connector rods 1-4 of Maeguchi comprise two rods 1 & 2 that are parallel and two other rods 3 & 4 that are capable of extending in directions not parallel to rods 1 & 2, rods 1 & 2 are interpreted as the longitudinal bars and rods 3 & 4 are interpreted as lateral bars. In addition, each of the bars 1-4 will be directly or indirectly connected to the base in a pivotable/rotatable manner.
Claim 12 recites the connector rod is connected to one of the pair of lateral bars. As detailed in the rejection to claim 11 above, the connector rod 35 of Linsley is connected to lateral bar 4 of Maeguchi.

Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered.  The examiner agrees that the amendments to the claims overcome the rejection over Talbot and has withdrawn the rejections relying on Talbot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”